Citation Nr: 0332439	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  99-19 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (to include PTSD).

2.  Entitlement to service connection for hair loss.

3.  Entitlement to service connection for an intestinal 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a sinus 
disorder/bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


REMAND

On June 17, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's clinical 
records from the San Juan, Commonwealth 
of Puerto Rico VAMC and the Mayaguez, 
Commonwealth of Puerto Rico clinic 
since 1997.

2.  Contact the veteran and request him 
to provide a list with the names, 
addresses, and approximate dates of 
treatment for all non-VA health care 
providers who have treated him for his 
claimed psychiatric, hair loss, 
intestinal, skin and respiratory 
disorders since his discharge from 
service, to include Drs. Pratdesaba, 
Cruz, Hozino or Jusino, Santana 
(identified at the hearing), and Mattei 
as well as any private medical 
facilities.  Upon receipt of his signed 
authorization(s) for such records, the 
RO should attempt to obtain copies of 
treatment records identified by the 
veteran.

3.  This veteran is seeking service 
connection for post-traumatic stress 
disorder.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
alleged combat and non-combat stressors 
as well as any other stressful 
situations the veteran considers 
relevant.  Also, inform the veteran 
that he could submit any other evidence 
to verify his alleged stressors from 
military as well as nonmilitary 
sources.

4.  Send an inquiry to the NPRC for the 
purpose of requesting copies of any 
additional service records 
(administrative and medical) that may 
be available pertaining to the 
veteran's active service in the Army 
between November 1990 and May 1991, to 
include any and all records associated 
with his Official Military Personnel 
File (OMPF) as well as 
certificates/citations corresponding to 
service awards.

5.  Make arrangements for the veteran 
to be afforded a VA examination for the 
purpose of addressing the nature and 
etiology of his claimed Persian Gulf 
War undiagnosed disabilities involving 
hair loss, an intestinal disorder, and 
a skin disorder.  Forward the entire 
claims file along with a copy of 38 
C.F.R. § 3.317 (2002) to the examining 
physician, in order to ascertain 
whether the veteran's symptoms (hair 
loss, intestinal distress, and itching 
skin) are part of separate disease 
entities, or whether there exists a 
medical relationship between the 
claimed symptoms and the veteran's 
service in the Persian Gulf.  After the 
examiner has reviewed the claims file 
and pertinent regulations, the examiner 
should provide a specific opinion as to 
whether the veteran has objective 
indications of chronic disability 
resulting from an undiagnosed illness 
related to his Persian Gulf War service 
or whether he has separate and precise 
illnesses unrelated to his military 
service in the Persian Gulf.  The 
physician should further indicate 
whether it is at least as likely as not 
that the veteran's claimed hair loss, 
intestinal disorder and skin disorder 
are etiologically related to any 
complaints, treatment or diagnosis 
reflected in his service medical 
records.  The examiner should include a 
discussion of the pertinent medical 
history, including the approximate date 
of onset of each particular disorder.  
The examiner should also discuss any 
other affirmative evidence that would 
indicate that the veteran is not 
suffering from an undiagnosed illness.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





